Order entered May 21, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01147-CV

                       BAYLOR HEALTH CARE SYSTEM, Appellant

                                                 V.

                                   KAREN OLSON, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-00568

                                             ORDER
       Pursuant to the Court’s opinion of this date, we VACATE the February 27, 2015, order

staying the litigation proceedings and discovery in the trial court.


                                                        /s/   DOUGLAS S. LANG
                                                              JUSTICE